PER CURIAM:
It appeared from a written stipulation filed by the parties hereto that on or about the 13th day of July, 1976, the claimant was operating his automobile on and along Route 29 in Raleigh County, West Virginia, and that he had been stopped in a line of traffic by employees of the respondent; that while he was stopped, employees of the respondent, who were engaged in a tree trimming operation, dropped a brush hook on claimant’s car damaging the hood, right fender and antenna, causing damage to the extent of $149.35.
Being of the opinion that a clear case of liability is presented and that the damages claimed are reasonable, an award of $149.35 in favor of the claimant is thus made.
Award of $149.35.